Case: 11-15454        Date Filed: 01/31/2013       Page: 1 of 6

                                                                        [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 11-15454
                               ________________________

                          D.C. Docket No. 1:08-cv-03013-HTW



ELIZABETH E. SAWYER,

                                                                          Plaintiff–Appellant,

                                             versus

LISA JACKSON,
Administrator, United States Environmental Protection Agency,

                                                                         Defendant–Appellee,
                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                      (January 31, 2013)

Before MARCUS and MARTIN, Circuit Judges, and SCRIVEN, * District Judge.

PER CURIAM:


*
   Honorable Mary S. Scriven, United States District Judge for the Middle District of Florida,
sitting by designation.
               Case: 11-15454       Date Filed: 01/31/2013     Page: 2 of 6

       Elizabeth Sawyer, an African American woman, sued Lisa Jackson,

Administrator of the United States Environmental Protection Agency (EPA),

alleging various counts of employment discrimination, in violation of Title VII of

the Civil Rights Act of 1964 (Title VII), 42 U.S.C. § 2000e, et. seq. The district

court entered summary judgment for the EPA on all Sawyer’s claims 1, and Sawyer

appealed. Here, Sawyer argues that the district court erred in granting summary

judgment on her retaliation and constructive discharge claims. After careful

review, and with the benefit of oral argument, we affirm.

                                      I. DISCUSSION

       We review a district court’s grant of summary judgment de novo, applying

the same standard as the district court. Killinger v. Samford Univ., 113 F.3d 196,

198 (11th Cir. 1997). Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). “In making this assessment,

we review all facts and inferences reasonably drawn from the facts in the light

most favorable to the nonmoving party.” Farley v. Nationwide Mut. Ins. Co., 197

F.3d 1322, 1336 (11th Cir. 1999).




1
  The district court adopted the Report and Recommendation of U.S. Magistrate Judge Gerrilyn
G. Brill. Judge Brill’s Report was thorough and well-reasoned, and assisted us in our own
consideration of this case.
                                              2
              Case: 11-15454     Date Filed: 01/31/2013    Page: 3 of 6

                          A. SAWYER’S RETALIATION CLAIM

      “To establish a claim of retaliation under Title VII . . . a plaintiff must prove

that he engaged in statutorily protected activity, he suffered a materially adverse

action, and there was some causal relation between the two events.” Goldsmith v.

Bagby Elevator Co., 513 F.3d 1261, 1277 (11th Cir. 2008) (emphasis omitted).

“After the plaintiff has established the elements of a claim, the employer has an

opportunity to articulate a legitimate, nonretaliatory reason for the challenged

employment action as an affirmative defense to liability.” Id. If the employer

meets this burden, the plaintiff must show that the proffered reasons are merely a

pretext for discrimination. See id.

      Sawyer satisfied the first two elements of her retaliation claim. She engaged

in a statutorily protected activity when she filed a complaint with the Equal

Opportunity Employment Commission in December 2004 alleging discrimination

against her managers. See Hairston v. Gainesville Sun Pub. Co., 9 F.3d 913, 920

(11th Cir. 1993). After that, she suffered a materially adverse action when she was

suspended from work without pay for one week during September of 2005. See id.

The question, then, is whether Sawyer produced sufficient evidence to establish a

causal connection between her complaint and her suspension.

      The EPA says it suspended Sawyer because she refused to participate in a

work project in South Carolina despite being told repeatedly that her participation


                                          3
              Case: 11-15454     Date Filed: 01/31/2013   Page: 4 of 6

was mandatory and that her failure to participate would “result in appropriate

disciplinary action.” Sawyer argues that this explanation is pretextual because her

non-participation was based on her good-faith belief that the project involved

improper contact with private sector contractors and, in any event, her non-

participation “would not typically, without more, be grounds for a week-long

unpaid suspension of an employee with no prior formal disciplinary history.”

      We are not persuaded by either of Sawyer’s arguments. First, the record is

unequivocal that Sawyer received a number of assurances that the project was in

compliance with EPA guidelines, and that her managers would take full

responsibility if it turned out that they had somehow “missed something” in this

regard. Second, her only proof that her suspension was atypical is a 1985 EPA

memo directing supervisors to “first consider informal measures which are non-

punitive in nature” before considering disciplinary actions such as a suspension.

But the record is equally clear that Sawyer’s managers did engage such informal

measures in their attempts to secure her cooperation in the pilot. Specifically, they

admonished her in writing at least five times in the weeks leading up to the project

that her participation was mandatory and that failure to participate would result in

formal disciplinary action. Thus, Sawyer has not produced sufficient evidence that

the EPA’s stated reasons for suspending her were pretextual and the district court

properly granted summary judgment on this claim.


                                          4
              Case: 11-15454     Date Filed: 01/31/2013   Page: 5 of 6

                            B. CONSTRUCTIVE DISCHARGE

      “To show constructive discharge, the employee must prove that his working

conditions were so difficult or unpleasant that a reasonable person would have felt

compelled to resign.” Hill v. Winn-Dixie Stores, Inc., 934 F.2d 1518, 1527 (11th

Cir. 1991) (quotation marks omitted). Sawyer asserts that she was forced to quit

because her direct supervisor made a belittling comment regarding her sick leave,

told her that he was considering further disciplinary action against her following

her continued failure to perform work duties, once refused to authorize a travel

request, and once removed her computer from her desk in order to recover a

document that she had inadvertently deleted.

      Even viewed in the light most favorable to Sawyer, these isolated incidents

are not sufficient to establish that her working conditions were so onerous or

intolerable that a reasonable person would feel compelled to resign. Compare Fitz

v. Pugmire Lincoln-Mercury, Inc., 348 F.3d 974, 977–78 (11th Cir. 2003)

(determining that evidence was insufficient to sustain employee’s constructive

discharge claim against summary judgment where employee alleged that he was

threatened with reprimand, feared that he would be fired, and twice had belittling

cartoons left at his computer); with Poole v. Country Club of Columbus, Inc., 129

F.3d 551, 553 (11th Cir. 1997) (determining that evidence was sufficient to sustain

employee’s constructive discharge claim against summary judgment where


                                          5
              Case: 11-15454    Date Filed: 01/31/2013   Page: 6 of 6

employee was “[s]tripped of all responsibility, given only a chair and no desk, and

isolated from conversations with other workers”). Thus, the district court also did

not err in granting summary judgment to the EPA on this claim.

      AFFIRMED.




                                         6